Citation Nr: 9905769	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  98-03 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of fracture, left 3rd 
metatarsal.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1995 to May 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a claim by the veteran 
seeking entitlement to service connection for residuals of 
left 3rd metatarsal fracture, assigning a noncompensable 
disability rating.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August  18, 1998, at 
which time she testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

The veteran contends, in essence, that she is entitled to a 
compensable rating for her service-connected left foot 
disability.  Specifically, she asserts that she has problems 
with aches and pains in the left foot and that the disability 
is reflex sympathetic dystrophy.  Overall, she feels that an 
increased disability rating is warranted.

After review of the record, the Board finds that this case is 
not yet ready for appellate review.  Evidence received by the 
agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  If the 
Statement of the Case and any prior Supplemental Statements 
of the Case were prepared before the receipt of the 
additional evidence, a Supplemental Statement of the Case 
will be furnished to the appellant and his or her 
representative as provided in § 19.31 of this part, unless 
the additional evidence received duplicates evidence 
previously of record which was discussed in the Statement of 
the Case or a prior Supplemental Statement of the Case or the 
additional evidence is not relevant to the issue, or issues, 
on appeal.38 C.F.R. § 19.37(a)  (1998).  

In addition, "[a]dditional evidence received by the agency 
of original jurisdiction after the records have been 
transferred to the Board for appellate consideration will be 
forwarded to the Board if it has a bearing on the appellate 
issue or issues.  The Board will then determine what action 
is required with respect to the additional evidence."  
38 C.F.R. § 19.37(b)  (1998).

In this case, the Board notes that recently-added evidence, 
consisting of private medical records, dated in February 1998 
and August 1998, has been added to the claims file, but has 
not been reviewed by the RO.  No waiver by the veteran of RO 
review is of record.  In order to assure the veteran full 
procedural due process, the Board is of the opinion that 
these records must be reviewed by the RO prior to review by 
the Board.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the additional 
evidence of record, in concert with the 
evidence already considered, and 
determine if any change is warranted in 
its prior decision denying entitlement to 
an increased (compensable) disability 
rating for service-connected residuals of 
fracture, left 3rd metatarsal.

2.  If the decision remains adverse to 
the veteran, she and her representative 
should be provided a supplemental 
statement of the case that contains all 
additional evidence, citations of 
applicable laws and regulations not 
previously provided, and the reasons and 
bases for the decision reached.  The 
veteran and her representative should be 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to assure due process.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  No action is required 
by the veteran until she receives further notice.

If the veteran feels that there is additional evidence 
available in support of her claim, she is free to obtain and 
submit it while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


